Exhibit 10.3

 

Splunk Inc.

2012 Employee Stock Purchase Plan

- Enrollment / Subscription Agreement -

 

Personal Information

 

Employee Legal Name (Please Print):

 

/

/

/

Last

First

Middle Initial

 

Address:

 

 

Enrollment & Payroll Deduction Percentage

Effective Date:

 

o I wish to participate in the Splunk Inc. 2012 Employee Stock Purchase Plan
(the “Plan”) and hereby authorize payroll deductions from each paycheck in the
percentage as indicated below on each payday during the Offering Period in
accordance with the Plan.

 

Percentage of my Compensation (as defined in the Plan) to be deducted for my
participation in the Plan:

(select percentage - no fractional percentages are permitted)

 

 

  o 0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

o

o

o

o

o

o

o

o

o

o

o

o

o

o

1%

2%

3%

4%

5%

6%

7%

8%

9%

10%

11%

12%

13%

14%

15%

 

Acknowledgment & Signature

 

I hereby authorize Splunk Inc. to enroll me in the Plan.  I have received a copy
of the Plan and its accompanying Prospectus.  I understand that my participation
in the Plan is in all respects subject to the terms of the Plan, this Enrollment
/ Subscription Agreement, the attached Additional Terms & Conditions (including
the Exhibit A) which form part of this Enrollment / Subscription Agreement.  I
understand that said payroll deductions will be accumulated for the purchase of
shares of Common Stock at the applicable Purchase Price determined in accordance
with the Plan.  I understand that if I do not withdraw from an Offering Period,
any accumulated payroll deductions will be used to automatically exercise my
option and purchase Common Stock under the Plan.  This Enrollment / Subscription
Agreement shall remain in effect throughout successive Offering Periods unless
terminated by me (or my participation in the Plan is terminated).  I agree to be
bound by the terms and conditions, as set forth in the Plan and this Enrollment
/ Subscription Agreement as well as by the attached Additional Terms &
Conditions (including the Exhibit A).

 

Signature of Employee:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SPLUNK INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

ADDITIONAL TERMS AND CONDITIONS

 

1.                                      I hereby elect to participate in the
Splunk Inc. 2012 Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement (including, if applicable, Appendix A) and the Plan. 
Capitalized terms used in this Subscription Agreement, including Appendix A, but
not defined herein shall have the meanings set forth in the Plan.

 

2.                                      I hereby authorize payroll deductions
from each paycheck in the amount of a specified percentage of my Compensation on
each payday (from 0 to 15%) during the Offering Period in accordance with the
Plan.  (Please note that no fractional percentages are permitted.)

 

3.                                      I understand that said payroll
deductions will be accumulated for the purchase of shares of Common Stock at the
applicable Purchase Price determined in accordance with the Plan.  I understand
that if I do not withdraw from an Offering Period, any accumulated payroll
deductions will be used to automatically exercise my option and purchase Common
Stock under the Plan.  I understand that my payroll deductions paid in any
currency other than U.S. dollars will be converted from local currency to U.S.
dollars on the Exercise Date based on the local exchange rate in effect for the
applicable month in which the shares are purchased, as determined by the
Administrator.

 

4.                                      I have received a copy of the complete
Plan and its accompanying prospectus.  I understand that my participation in the
Plan is in all respects subject to the terms of the Plan.

 

5.                                      I understand that share purchase for me
under the Plan will be issued in my name.

 

6.                                      I understand that my participation in
the Plan is in all respects subject to the terms of the Plan. I understand that
I may withdraw from the ESPP by giving written notice the Company on the
appropriate form no later than close of market (i.e., 1:30 pm PST) on the first
Trading Day to occur on or after the end of each Offering Period (the
“Withdrawal Deadline”).  I understand that my contribution will be used to
purchase shares under the Plan unless the Company is in receipt of a withdrawal
form prior to the Withdrawal Deadline.

 

7.                                      I understand that if I am a U.S. tax
resident and I dispose of any shares received by me pursuant to the Plan within
two (2) years after the Offering Date (the first day of the Offering Period
during which I purchased such shares) or one (1) year after the Exercise Date, I
will be treated for U.S. federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the

 

--------------------------------------------------------------------------------


 

Fair Market Value of the shares at the time such shares were purchased by me
over the Purchase Price.  I hereby agree to notify the Company in writing within
thirty (30) days after the date of any disposition of my shares and I will make
adequate provision for U.S. federal, state or other tax withholding obligations,
if any, which arise upon the disposition of the Common Stock.  The Company may,
but will not be obligated to, withhold from my compensation the amount necessary
to meet any applicable withholding obligation including any withholding
necessary to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by me.  If I dispose
of such shares at any time after the expiration of the two (2)-year and
one (1)-year holding periods, I understand that I will be treated for federal
income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (a) the excess of the Fair Market
Value of the shares at the time of such disposition over the Purchase Price, or
(b) 15% of the Fair Market Value of the shares on the first day of the Offering
Period.  The remainder of the gain, if any, recognized on such disposition will
be taxed as capital gain.

 

8.                                      I acknowledge that, regardless of any
action taken by the Company or my employer (the “Employer”), if different, with
respect to any or all income tax, social security, payroll tax, fringe benefit,
or other tax-related items related to my participation in the Plan and legally
applicable to me (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Company or the Employer.  Furthermore, I acknowledge
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the options, including the grant of the options, the purchase of shares of
Common Stock under the Plan, the subsequent sale of shares of Common Stock
acquired under the Plan and the receipt of any dividends; and (2) do not commit
to and are under no obligation to structure the terms of the grant of options or
any aspect of my participation in the Plan to reduce or eliminate my liability
for Tax-Related Items or achieve any particular tax result.  Further, if I have
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable or tax withholding event, as applicable, I
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

Prior to the purchase of shares of Common Stock under the Plan or any other
relevant taxable or tax withholding event, as applicable, I agree to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items.  In this regard, I authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (1) withholding from my wages or other cash compensation paid to me
by the Company and/or the Employer; or (2) withholding from proceeds of the sale
of the shares of Common Stock purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization). Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable

 

--------------------------------------------------------------------------------


 

minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case I will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.

 

Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of my participation in the Plan or my purchase of shares of Common Stock that
cannot be satisfied by the means previously described.  The Company may refuse
to purchase shares under the Plan on my behalf and refuse to issue or deliver
the shares or the proceeds of the sale of shares of Common Stock, if I fail to
comply with my obligations in connection with the Tax-Related Items.

 

9.                                      By enrolling and participating in the
Plan, I acknowledge, understand and agree that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, as provided in the Plan;

 

(b)                                 all decisions with respect to future options
to purchase shares of Common Stock under the Plan, if applicable, will be at the
sole discretion of the Company;

 

(c)                                  the options to purchase shares of Common
Stock under the Plan shall not create a right to employment or be interpreted as
forming an employment or service contract with the Company, the Employer, or any
Subsidiary or Affiliate, and shall not interfere with the ability of the
Company, the Employer, or any Subsidiary or Affiliate, as applicable, to
terminate my employment or service relationship (if any);

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  the options and the shares of the Common
Stock purchased under the Plan are not intended to replace any pension rights or
compensation;

 

(f)                                   the options and the shares of the Common
Stock purchased under the Plan, and the income and value of same, are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

 

(g)                                  the future value of the underlying shares
of the Common Stock is unknown, indeterminable and cannot be predicted with
certainty;

 

(h)                                 if the Participant exercises the option and
acquires shares of Common Stock, the value of such shares may increase or
decrease in value, even below the Purchase Price;

 

--------------------------------------------------------------------------------


 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the option to purchase shares of
Common Stock under the Plan resulting from my ceasing to provide services to the
Company or the Employer (for any reason whatsoever, and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where I
am employed or the terms of my employment agreement, if any), and in
consideration of the option grant to which I am otherwise not entitled, I
irrevocably agree never to institute a claim against the Company, the Employer,
or any Subsidiary or Affiliate, waive my ability, if any, to bring such claim,
and release the Company, its Subsidiaries and Affiliates, and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, I shall be deemed
irrevocably to have agreed to not to pursue such claim and agree to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

 

(j)                                    in the event of termination of my
employment (for any reason whatsoever, and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where I am employed
or the terms of my employment agreement, if any), my right to participate in the
Plan, if any, will terminate effective as of the date that I am no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of my employment (whether or not in breach of local labor laws), my
participation in the Plan will not be extended by any notice period mandated
under local law; the Company shall have the exclusive discretion to determine
when I am no longer actively employed for purposes of my participation in the
Plan;

 

(k)                                 my option to purchase shares of Common Stock
under the Plan, if any, will not automatically transfer to another company in
the case of a merger, take-over or transfer of liability.

 

(l)                                     the following provisions apply only if I
am providing services outside the U.S.:

 

(i)                                     the options and the shares of the Common
Stock purchased under the Plan are not part of normal or expected compensation
or salary for any purpose.

 

(ii)                                  I acknowledge and agree that neither the
Company, the Employer nor any Subsidiary or Affiliate of shall be liable for any
foreign exchange rate fluctuation between my local currency and the U.S. Dollar
that may affect the value of the options or of any amounts due to me under the
Plan or the subsequent sale of any shares of Common Stock acquired upon
purchase.

 

10.                               The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding my
participation in the Plan, or my acquisition or sale of the underlying shares of
Common Stock.  I am hereby advised to consult with my own personal tax, legal
and financial advisors regarding my participation in the Plan before taking any
action related to the Plan.

 

--------------------------------------------------------------------------------


 

11.                               I hereby explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of my personal
data as described in this Subscription Agreement and any other Plan materials by
and among, as applicable, the Employer, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
my participation in the Plan.

 

I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all purchase rights or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
my favor, for the exclusive purpose of implementing, administering and managing
the Plan (“Data”).

 

I understand that Data will be transferred to Charles Schwab & Co. (and its
affiliates), or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  I understand that the recipients of
the Data may be located in the U.S. or elsewhere, and that the recipients’
country (e.g., the U.S.) may have different data privacy laws and protections
than my country.  I understand that if I reside outside the U.S., I may request
a list with the names and addresses of any potential recipients of the Data by
contacting my local human resources representative.  I authorize the Company,
Charles Schwab & Co. (and its affiliates) and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan.  I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan.  I understand that that if I
reside outside the U.S., I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources representative.
Further, I understand, I am providing the consents herein on a purely voluntary
basis. If I do not consent, or if I later seek to revoke my consent, my
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing my consent is
that the Company would not be able to grant me options or other equity awards or
administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the Plan.  For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

12.                               This Subscription Agreement shall be governed
by and construed in accordance with the laws of the State of California (without
regard to its conflict of laws provisions) as such laws are applied to
agreements between California residents entered into and to be performed
entirely within California.  If any provision of this Subscription Agreement is
determined by a court of law to be illegal or unenforceable, then such

 

--------------------------------------------------------------------------------


 

provision will be enforced to the maximum extent possible and the other
provisions will remain fully effective and enforceable.

 

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Subscription
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Francisco County, California, or the federal
courts for the U.S. for the Northern District of California, and no other
courts, where this option grant is made and/or to be performed.

 

13.                               Notwithstanding any other provision of the
Plan or this Subscription Agreement, unless there is an available exemption from
any registration, qualification or other legal requirement applicable to the
shares of Common Stock, the Company shall not be required to deliver any shares
issuable upon purchase prior to the completion of any registration or
qualification of the shares of Common Stock under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  I understand that the Company is under no obligation to
register or qualify the shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares.  Further, I agree that the Company shall
have unilateral authority to amend the Plan and the Subscription Agreement
without my consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

 

14.                               If I have received this Subscription Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

 

15.                               The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  I hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

16.                               The provisions of this Subscription Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

17.                               Notwithstanding any provisions in this
Subscription Agreement, the option grant shall be subject to any special terms
and conditions set forth in any Appendix A to this Subscription Agreement for my
country.  Moreover, if I relocate to one of the countries included in the
Appendix A, the special terms and conditions for such country will apply to me,
to the extent the Company determines that the application

 

--------------------------------------------------------------------------------


 

of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendix A constitutes part of this Subscription
Agreement.

 

18.                               The Company reserves the right to modify the
Plan and to impose other requirements on my participation in the Plan, on the
option and on any shares of Common Stock purchased under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons. I agree to be bound by such modifications regardless of whether notice
is given to me of such event, subject, in any case, to my right to withdrawal
from participation in the Plan.  I further agree to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

19.                               I acknowledge that a waiver by the Company of
breach of any provision of this Subscription Agreement shall not operate or be
construed as a waiver of any other provision of this Subscription Agreement, or
of any subsequent breach by me or any other Participant.

 

20.                               I hereby agree to be bound by the terms of the
Plan.  The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

SPLUNK INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

COUNTRY-SPECIFIC PROVISIONS

 

I understand that this Appendix A includes special terms and conditions
applicable to me if I reside in one of the countries below.  These terms and
conditions are in addition to those set forth in the Subscription Agreement. 
Any capitalized term used in this Appendix A without definition shall have the
meaning ascribed to it in the Subscription Agreement or the Plan, as applicable.

 

I further understand that this Appendix A also includes information relating to
exchange control and other issues of which I should be aware with respect to my
participation in the Plan.  The information is based on the laws in effect in
the respective countries as of April 2012.  Such laws are often complex and
change frequently.  As a result, I understand that the Company strongly
recommends that I not rely on the information herein as the only source of
information relating to the consequences of my participation in the Plan because
the information may be out of date at the time that I exercise the option to
purchase shares or sell shares of Common Stock purchased under the Plan.

 

Finally, I understand that if I am a citizen or resident of a country other than
the one in which I am currently working, transfer employment after enrolling in
the Plan, or am considered a resident of another country for local law purposes,
the information contained herein may not apply to me, and the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply.

 

AUSTRALIA

 

If I acquire shares of Common Stock under the Plan and subsequently offer the
shares of Common Stock for sale to a person or entity resident in Australia,
such an offer may be subject to disclosure requirements under Australian law,
and I understand that I should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.

 

CANADA

 

Termination of Service.

 

This provision replaces Section 9(j) of the Subscription Agreement:

 

In the event of termination of my employment (for any reason whatsoever and
whether or not in breach of local labor laws), my right to participate in the
Plan, if any, will terminate effective as of the earlier of (i) the date upon
which my active service is terminated, or (ii) the date upon which I receive a
notice of termination; the Board (or a committee named by the Board pursuant to
Section 14 of the Plan) shall have the

 

--------------------------------------------------------------------------------


 

exclusive discretion to determine when I am no longer actively employed for
purposes of my option to purchase shares.

 

Securities Law Notice.

 

I understand that I am permitted to sell shares of Common Stock purchased under
the Plan through the designated broker appointed under the Plan, provided the
resale of shares of Common Stock takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.  The shares are
currently listed on The Nasdaq Global Select Market.

 

THE FOLLOWING PROVISIONS WILL APPLY IF I AM A RESIDENT OF QUEBEC:

 

Language Consent.

 

The parties acknowledge that it is their express wish that the Subscription
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la
convention.

 

Data Privacy.

 

This provision supplements Section 11 of the Subscription Agreement:

 

I hereby authorize the Company, its Subsidiaries and Affiliates and any Company
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  I further authorize the Company, its Subsidiaries and Affiliates and
the administrators of the Plan to disclose and discuss the Plan with their
advisors.  I further authorize the Company and its Subsidiaries and Affiliates
to record such information and to keep such information in my employee file.

 

FRANCE

 

Payroll Deduction Authorization.

 

Section 2 of the Subscription Agreement has been translated into French in order
for you to expressly authorize the payroll deductions under the Plan.

 

La Section 2 du Contrat d’Inscription a été traduite ci-dessous en français afin
que vous puissiez autoriser de manière expresse les prélèvements sur votre
salaire dans le cadre du Plan d’Achat d’Actions.

 

--------------------------------------------------------------------------------


 

·                  I hereby authorize payroll deductions from each paycheck in
the percentage entered in the first page of this Agreement in an amount from 0
to 15% of my Compensation on each payday during the Offering Period in
accordance with the Plan.  (Please note that no fractional percentages are
permitted.)

 

·                  Par la présente, j’autorise les prélèvements sur mon salaire
sur chacune de mes fiches de paie d’un pourcentage qui figure sur la première
page de ce contrat de souscription dont le montant est de 0 à 15% de mon Salaire
et ce chaque jour de paie pendant la Periode d’Offre en vertu du Plan. (Veuillez
noter que les pourcentages ne peuvent contenir des décimales).

 

Language Consent.

 

By signing and returning or by otherwise accepting the Subscription Agreement, I
confirm having read and understood the documents relating to this grant of the
right to purchase shares of Common Stock (the Plan, the Subscription Agreement,
and this Appendix A) which were provided to me in the English language, except
with respect to the payroll deduction authorization above.  I accept the terms
of those documents accordingly.

 

Consentement Relatif à la Langue Utilisée.

 

En signant et renvoyant, ou autrement acceptant, les termes et conditions du
Contrat de Souscription, je confirme ainsi avoir lu et compris les documents
relatifs à cette attribution du droit d’achat d’Actions Cotées en Bourse (le
Plan d’Achat d’Actions, le Contrat de Souscription, et la présente Annexe) qui
m’ont été fournis dans la langue anglaise, sauf en ce qui concerne
l’autorisation de retenues salariales ci-dessus.  J’accepte les termes de ces
documents en connaissance de cause.

 

Exchange Control Information.

 

If I maintain a foreign bank account, I am required to report the account to the
French tax authorities when filing my annual tax return.

 

GERMANY

 

No country-specific provisions.

 

HONG KONG

 

Securities Law Notice.

 

WARNING:  The Plan and shares of Common Stock issued upon the Exercise Date do
not constitute a public offering of securities under Hong Kong law and are
available only to eligible Employees of the Company or a Subsidiary or
Affiliate.  The Subscription Agreement, including this Appendix A, the Plan and
other incidental communication materials have not been reviewed by any
regulatory authority in Hong Kong.  The option to purchase shares of Common
Stock is intended only for the personal use of each

 

--------------------------------------------------------------------------------


 

eligible Employee of the Employer, the Company or a Subsidiary or Affiliate and
may not be distributed to any other person.  I understand that if I am in any
doubt about any of the contents of the Subscription Agreement, including this
Appendix A, or the Plan, I should obtain independent professional advice.

 

Occupational Retirement Schemes Ordinance Alert.

 

The Company specifically intends that neither the option nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

 

JAPAN

 

No country-specific provisions.

 

MEXICO

 

Labor Law and Plan Document Acknowledgment.

 

By electing to participate in the Plan, I acknowledge that I have received a
copy of the Plan, the Subscription Agreement, and this Appendix A, have reviewed
these documents in their entirety and fully understand and accept all provisions
of the Plan and this Enrollment Agreement.

 

In addition, by electing to participate in the Plan, I further acknowledge that
I understand and agree that: (i) my participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis, the Company reserves the
absolute right to amend the Plan or discontinue it at any time without any
liability to me and any such amendment or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of my employment;
(iii) my participation in the Plan is voluntary; (iv) the option granted to me
in connection with my participation in the Plan are not related to my salary or
any other contractual benefits provided to me by my Employer; (v) the Company,
with registered offices at 250 Brannan Street, 2nd Floor, San Francisco,
California 94107 U.S.A., is solely responsible for the administration of the
Plan; my participation in the Plan and the acquisition of shares of Common Stock
does not, in any way, establish an employment relationship between me and the
Company since I am participating in the Plan on a wholly commercial basis and my
Employer is solely                        ,(1) nor does it establish any rights
between me and my Employer; and (vi) neither the Company, my Employer nor any
Subsidiary or Affiliate is responsible for any decrease in the value of the
shares of Common Stock that I may acquire under the Plan;

 

Finally, I hereby declare that I do not reserve any action or right to bring any
claim against the Company for any compensation or damages as a result of my
participation in

 

--------------------------------------------------------------------------------

(1)  Insert Mexican entity.

 

--------------------------------------------------------------------------------


 

the Plan and that I therefore grant a full and broad release to my Employer, the
Company and any Subsidiary or Affiliate with respect to any claim that may arise
under the Plan.

 

Reconocimiento de Recepción de Documentos.

 

Al elegir participar en el Plan, el Participante acepta y reconoce haber
recibido una copia del Plan y del Contrato; que ha leído y entendido en su
totalidad dichos documentos y que por lo tanto los acepta en sus términos.

 

Aunado a lo anterior, al elegir participar en el Plan, el Participante también
acepta y reconoce que: (i) su participación en el Plan no representa ningún
derecho adquirido; (ii) que el Plan y la participación en el mismo es ofrecido
por la Empresa en forma totalmente discrecional; la Empresa se reserva el
derecho absoluto a modificar el Plan o descontinuarlo en cualquier momento y sin
responsabilidad para el participante; y cualquier modificación o terminación del
Plan no deberá constituir un cambio o impedimento respecto de los términos y
condiciones del empleo del Participante (iii) que su participación en el Plan es
voluntaria y; (iv) los Derechos de Compra otorgados al Participante respecto de
su participación no están relacionados con su salario o cualquier otro beneficio
contractual concedido por el Patrón; (v) la Empresa, con oficinas registradas en
EE.UU., es la única responsable de la administración del Plan; la participación
en el Plan y la adquisición de las Acciones no establece, de ninguna manera, una
relación laboral entre el Participante y la Empresa debido a que participa en el
Plan en una base completamente comercial y su único Patrón es
                            ,(2) ni establece derecho alguno entre el
Participante y su Patrón; y (vi) que la Empresa, sus subsidiarias y afiliadas no
son responsables por la disminución en el valor de las Acciones adquiridas
durante su participación en el Plan.

 

Por último, el Participante declara que no se reserva acción legal ni derecho
alguno para hacer valer en contra de la Empresa por ninguna compensación o daño
derivado de su participación en el Plan, por lo cual otorga en este acto exonera
a su Patrón, así como a sus Afiliadas y Subsidiarias de cualquier reclamación
que pudiera derivar del Plan.

 

NETHERLANDS

 

Securities Law Notice.

 

I should be aware of Dutch insider-trading rules, which may impact the exercise
of my option and the purchase and the sale of shares of Common Stock acquired
under the Plan.  In particular, I may be prohibited from effectuating certain
transactions if I have insider information regarding the Company.

 

--------------------------------------------------------------------------------

(2)  Insert Mexican entity.

 

--------------------------------------------------------------------------------


 

By accepting the option and participating in the Plan, I acknowledge having read
and understood this Securities Law Notification and further acknowledge that it
is my responsibility to comply with the following Dutch insider trading rules:

 

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or a Subsidiary
or Affiliate in the Netherlands who has inside information as described herein.

 

Given the broad scope of the definition of inside information, certain employees
of the Company working at a Subsidiary or Affiliate in the Netherlands (possibly
including myself) may have inside information and, thus, would be prohibited
from effectuating a transaction in securities in the Netherlands at a time when
I have such inside information.

 

I understand that if I am uncertain whether the insider-trading rules apply to
me, I should consult my personal legal advisor.

 

SINGAPORE

 

Securities Law Notice.

 

I understand that the option is being granted to me pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  I further understand that the Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  I understand and acknowledge that my option is subject to section
257 of the SFA and I will not be able to make any subsequent sale in Singapore,
or any offer of such subsequent sale of the shares of Common Stock purchased
upon exercise unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).

 

Director Notification Obligation.

 

I acknowledge that if I am a director, associate director or shadow director of
a Singapore Subsidiary or Affiliate, I am subject to certain notification
requirements under the Singapore Companies Act.  Among these requirements is an
obligation to notify the Singapore Subsidiary or Affiliate in writing when I
receive an interest (e.g., an option or shares of Common Stock) in the Company
or any Subsidiary or Affiliate within two days of (i) its acquisition or
disposal, (ii) any change in previously disclosed interest (e.g., when the
shares of Common Stock are sold, or (iii) becoming a director.

 

--------------------------------------------------------------------------------


 

Insider Trading Notification.

 

I acknowledge that I should be aware of the Singapore insider trading rules,
which may impact the acquisition or disposal of shares of Common Stock or rights
to shares of Common Stock under the Plan.  Under the Singapore insider-trading
rules, I am prohibited from selling shares of Common Stock when I am in
possession of information concerning the Company which is not generally
available and which I know or should know will have a material affect on the
price of shares of Common Stock once such information is generally available.

 

SWEDEN

 

No country-specific provisions.

 

TAIWAN

 

No country-specific provisions.

 

UNITED KINGDOM

 

Withholding of Taxes.  If payment or withholding of the income tax is not made
within ninety (90) days of the event giving rise to the liability or such other
period specified in Paragraph 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected tax will constitute a loan
owed by me to the Employer, effective on the Due Date.  I understand and agree
that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 8 of the Subscription Agreement.

 

Notwithstanding the foregoing, if I am a director or executive officer of the
Company (within the meaning of Paragraph 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), I understand that I will not be eligible for
such a loan to cover the income tax.  In the event that I am a director or
executive officer and the income tax due is not collected from or paid by me by
the Due Date, the amount of any uncollected tax will constitute a benefit to me
on which additional income tax and National Insurance contributions will be
payable.  I understand and agree that I will be responsible for reporting and
paying any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.

 

--------------------------------------------------------------------------------